 1   JOSEPH H. HUNT
 2
     Assistant Attorney General
     R. MICHAEL UNDERHILL
 3   Attorney in Charge, West Coast Office
     Torts Branch, Civil Division
 4
     Aviation, Space & Admiralty Litigation
 5   VICKEY L. QUINN
     Trial Attorney, West Coast Office
 6   Aviation, Space & Admiralty Litigation
     Torts Branch, Civil Division
 7
     U.S. Department of Justice
 8   P.O. Box 36028
     450 Golden Gate Avenue, Room 7-5395
 9   San Francisco, California 94102-3463
10
     Telephone: (415) 436-6645
     Facsimile: (415) 436-6632
11   E-mail: vickey.l.quinn@usdoj.gov
12
     Attorneys for Plaintiff
13   United States of America

14                              UNITED STATES DISTRICT COURT
15
                                 FOR THE DISTRICT OF ALASKA
16
     UNITED STATES OF AMERICA,                    )   Case No.:
17                                                )
                   Plaintiff,                     )   IN ADMIRALTY
18
                                                  )
19         vs.                                    )   VERIFIED COMPLAINT OF THE
                                                  )   UNITED STATES
20   ROBERT D. ROBINSON,                          )
21
                                                  )
                   Defendant.                     )
22                                                )
23
     //
24
     //
25

26   //
27
     //
28



     VERIFIED COMPLAINT                       1                           Case No.:


              Case 1:18-cv-00015-HRH Document 1 Filed 11/08/18 Page 1 of 13
 1          Plaintiff, the United States of America, alleges upon information and belief as follows:
 2
                                          GENERAL ALLEGATIONS
 3

 4          1.       This is a case of admiralty and maritime jurisdiction against defendant ROBERT

 5    D. ROBINSON, an individual, as hereinafter more fully appears, and within the meaning of Rule
 6
     9(h) of the Federal Rules of Civil Procedure.
 7
            2.       The United States expressly reserves the right to amend this Complaint to include,
 8

 9
     inter alia, additional claims and additional parties.

10          3.       The United States is authorized to bring this suit pursuant to 28 U.S.C. § 1345, 33
11   U.S.C. §§ 1321 and 2717, and 42 U.S.C. § 9613.
12
            4.       Venue is properly in this Court pursuant to 28 U.S.C. §§ 1391, 33 U.S.C. § 2717,
13
     and 42 U.S.C. § 9613.
14

15          5.       The United States also brings this action on behalf of the Oil Spill Liability Trust

16   Fund (“Fund”), pursuant to the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq., to recover any
17
     and all removal costs and damages incurred directly by the Fund, any removal costs and damages
18
     incurred by the Fund through compensation paid to any claimant, and all costs incurred by the
19
     Fund by reason of any such claims, including interest, prejudgment interest, adjudicative costs,
20

21   and attorney's fees.

22          6.       Pursuant to the Oil Pollution Act of 1990, 33 U.S.C. § 2712(f), the United States
23
     has acquired by subrogation, or may in the future acquire by subrogation, the rights of any claimant
24
     or State paid compensation from the Fund, and the United States specifically reserves the right to
25
     amend this Verified Complaint to assert any or all such subrogated rights and claims.
26

27          7.       At     all   times   material   herein,   the   M/V   CHALLENGER          (hereafter

28   “CHALLENGER” or “Vessel”) was a vessel, inter alia, owned and operated in the United States

     VERIFIED COMPLAINT                              2                                   Case No.:


                 Case 1:18-cv-00015-HRH Document 1 Filed 11/08/18 Page 2 of 13
 1   and at all times material herein was within the jurisdiction of this Court.
 2
            8.       Defendant ROBERT D. ROBINSON, pursuant to information or belief, is a
 3
     resident of Juneau, Alaska. At all material times ROBERT D. ROBINSON was within this district
 4

 5   and within the jurisdiction of this Court, including, but not limited to, through ownership and

 6   operation of the CHALLENGER at the time of, and with respect to, the matters sued upon herein.
 7
            9.       At all times material herein, defendant ROBERT D. ROBINSON owned the
 8
     CHALLENGER.
 9
            10.      At all times material herein, defendant ROBERT D. ROBINSON operated the
10

11   CHALLENGER.

12          11.      At all times material herein, defendant ROBERT D. ROBINSON managed the
13
     CHALLENGER.
14
            12.      At all times material herein, defendant ROBERT D. ROBINSON demise chartered
15
     the CHALLENGER.
16

17          13.      At all times material herein, defendant ROBERT D. ROBINSON controlled the

18   CHALLENGER.
19
            14.      At all material times the CHALLENGER was a “vessel” within the meaning of,
20
     inter alia, the OPA, 33 U.S.C. § 2701(37), and the CERCLA, 42 U.S.C. § 9601(28).
21

22
            15.      At all relevant times, the CHALLENGER contained oil, as such term is defined

23   under the OPA, 33 U.S.C. § 2701 et seq.
24
            16.      At all relevant times, the CHALLENGER contained hazardous substances, as such
25
     term is defined in the CERCLA, 42 U.S.C. § 9601 et seq., and implementing regulations.
26
            17.      At all times material herein, and by reason of the matters alleged in this Complaint,
27

28   defendant ROBERT D. ROBINSON is a "responsible party" within the meaning of the Oil


     VERIFIED COMPLAINT                            3                                     Case No.:


                 Case 1:18-cv-00015-HRH Document 1 Filed 11/08/18 Page 3 of 13
 1   Pollution Act of 1990, 33 U.S.C. § 2701, et seq.
 2
            18.     At all times material herein, defendant ROBERT D. ROBINSON was within the
 3
     scope of entities specified in the CERCLA, 42 U.S.C. § 9607(a), with respect to hazardous
 4

 5   substances and the matters alleged in this Complaint.

 6          19.     The CHALLENGER was a wood-hulled, 96-foot converted tug built in 1944 with
 7
     a fuel capacity of 8,500 gallons and a lube oil capacity of 1,000 gallons.
 8
            20.     On or about September 12, 2015, the CHALLENGER sank, causing oil to be
 9
     discharged from the Vessel, thereby creating a sheen upon navigable waters of the United States.
10

11          21.     The United States Coast Guard Sector Juneau responded to the call that the

12   CHALLENGER had sunk in 40 feet of water, 400 yards from shore.
13
            22.     When Sector Juneau arrived on scene, only the mast and a small part of the
14
     pilothouse were above water. The Coast Guard observed a sheen of oil that had discharged from
15
     the Vessel and into navigable waters of the United States.
16

17          23.     Response personnel deployed a hard boom to contain the oil sheen, and marked the

18   Vessel as a navigation hazard.
19
            24.     At the time of the sinking, and in addition to the oil that had discharged from the
20
     Vessel, the hull was saturated with diesel and weathered diesel inside the superstructure.
21

22
            25.     The incident occurred in close proximity to both the Mendenhall Wetlands and the

23   Douglas Island Pink and Chum salmon hatchery, which anticipated a total salmon fry release of
24
     300 million eggs for the 2015 season, beginning in February. Due to the condition of the Vessel,
25
     its sinking, the existing actual discharge of oil, the oil and hazardous substances aboard the Vessel,
26
     and the location of the sinking in a highly environmentally sensitive area, the Vessel constituted a
27

28   substantial threat of discharge of oil and hazardous substances into navigable waters of the United


     VERIFIED COMPLAINT                            4                                      Case No.:


              Case 1:18-cv-00015-HRH Document 1 Filed 11/08/18 Page 4 of 13
 1   States and onto its adjoining shorelines.
 2
            26.     The United States Coast Guard (“USCG”) Federal On Scene Coordinator
 3
     (“FOSC”) established a Unified Command comprised of both Federal, State, and local
 4

 5   stakeholders to deal with the sinking of the Challenger.

 6          27.     Defendant ROBINSON failed to take action to respond to the incident and/or
 7
     mitigate the discharge and the substantial threat of discharge.
 8
            28.     Under authority of the Clean Water Act, 33 U.S.C. § 1321 et seq., the FOSC
 9
     retained Global Diving and Salvage to conduct fuel and hazardous materials removals, and
10

11   Southeast Alaska Literage (“SEAL”) to deploy and maintain boom around the vessel.

12          29.     Within the first two weeks of response, approximately 80 pounds of soiled
13
     absorbent material was collected. Some oil and hazardous materials were removed, but additional
14
     quantities were located in the engine compartments and tanks below deck, and were considered
15
     difficult and/or impossible to access in a manner that would not threaten the safety of personnel
16

17   responding to the incident.

18          30.     After a series of Unified Command consultations, meetings with stakeholders, and
19
     multiple unsuccessful attempts by divers to reach the Vessel’s tanks, the FOSC sought approval
20
     from the USCG Commandant to raise and destroy the CHALLENGER. The Commandant
21

22
     approved the vessel destruction request on or about January 14, 2016.

23          31.     From approximately January 26 until March 10, 2016, the CHALLENGER was
24
     raised, dewatered, refloated, towed, and cut into pieces for disposal. The operation was extensive
25
     and required the use of a crane barge, an 18-ton crane, 2 landing craft, a skiff, divers, generators,
26
     and a 20-foot heated container.
27

28          32.     Asbestos abatement testing revealed 20% asbestos on piping and in insulation and


     VERIFIED COMPLAINT                            5                                     Case No.:


              Case 1:18-cv-00015-HRH Document 1 Filed 11/08/18 Page 5 of 13
 1   65% asbestos found in fibers in exhaust lagging. The vessel’s paint also contained significant
 2
     quantities of lead, and a greater amount in the metal components. Each of the foregoing materials
 3
     comprise hazardous substances within the meaning of CERCLA.
 4

 5          33.       Lead and asbestos abatement activities were conducted as part of the oil removal

 6   and Vessel destruction operation. The CHALLENGER was towed to the final shore-side site for
 7
     deconstruction. A total of approximately 2,038 gallons of oily water mixtures were removed from
 8
     the CHALLENGER.
 9
            34.       The National Pollution Fund Center (NPFC) sent a Notice of Potential Liability
10

11   (NOPL) letter to defendant ROBINSON informing him that the CHALLENGER was identified as

12   a source of a pollution incident.
13
            35.       On September 11, 2017, the NPFC sent a bill to defendant ROBINSON for
14
     $2,541,197.98. To date, no payments have been made by defendant ROBINSON and all such
15
     amounts are due and owing.
16

17          36.       The present Complaint does not assert claims for Natural Resource Damages, and

18   the United States expressly reserves the right to bring any and all claims and causes of action for
19
     Natural Resource Damages.
20
            37.       The present Complaint does not assert claims for civil penalties, including, but not
21

22
     limited to, civil penalty claims pursuant to the Clean Water Act, 33 U.S.C. § 1321(b)(7), and the

23   United States expressly reserves the right to bring any and all claims and causes of action for civil
24
     penalties.
25
                               AS AND FOR A FIRST CAUSE OF ACTION
26                                 OIL POLLUTION ACT OF 1990
27
            38.       Plaintiff, United States of America, refers to and incorporates by reference as
28
     though fully set forth herein each and every foregoing paragraph of this Complaint.

     VERIFIED COMPLAINT                            6                                     Case No.:


                  Case 1:18-cv-00015-HRH Document 1 Filed 11/08/18 Page 6 of 13
 1          39.     Pursuant to the Oil Pollution Act of 1990, each responsible party for a vessel from
 2
     which oil is discharged, or which poses the substantial threat of discharge, into or upon the
 3
     navigable waters or adjoining shorelines or the exclusive economic zone of the United States, is
 4

 5   strictly liable for all costs, damages, and/or disbursements specified in the Act.

 6          40.     Pursuant to the Oil Pollution Act, defendant ROBERT D. ROBINSON is liable to
 7
     the United States of America for all such costs, damages, interest, and/or disbursements, in
 8
     addition to statutory attorneys’ fees allowed under OPA, as a result of the matters alleged herein.
 9
                            AS AND FOR A SECOND CAUSE OF ACTION
10
                                 OIL POLLUTION ACT OF 1990
11
            41.     Plaintiff, United States of America, refers to and incorporates by reference as
12
     though fully set forth herein each and every foregoing paragraph of this Complaint.
13

14          42.     Pursuant to the Oil Pollution Act of 1990, the Fund shall be subrogated to all rights,

15   claims and causes of action of claimants to whom it has paid compensation.
16
            43.     As a result of the OPA Incidents described herein, the Fund may incur costs,
17
     damages, and/or disbursements by reason of claims for removal costs and damages brought against
18

19
     it under the Oil Pollution Act of 1990.

20          44.     Pursuant to the Oil Pollution Act, defendant ROBERT D. ROBINSON is liable to
21   the United States of America for all such costs, damages, and/or disbursements which may be
22
     sustained by the Fund, in addition to statutory attorneys’ fees allowed under OPA, as a result of
23
     the matters alleged herein.
24

25                           AS AND FOR A THIRD CAUSE OF ACTION
                                  OIL POLLUTION ACT OF 1990
26
            45.     Plaintiff, United States of America, refers to and incorporates by reference as
27

28   though fully set forth herein each and every foregoing paragraph of this Complaint.


     VERIFIED COMPLAINT                            7                                      Case No.:


              Case 1:18-cv-00015-HRH Document 1 Filed 11/08/18 Page 7 of 13
 1          46.     Pursuant to the Oil Pollution Act of 1990, 33 U.S.C. § 2717(f)(2), the United States
 2
     is entitled to, and hereby seeks, a declaratory judgment that is binding in any subsequent action or
 3
     actions against defendant ROBERT D. ROBINSON that said defendant is liable for removal costs
 4

 5   and damages in any such subsequent action or actions.

 6                           AS AND FOR A FOURTH CAUSE OF ACTION
                                 (CERCLA, 42 U.S.C. §§ 9601 et seq.)
 7

 8          47.     Plaintiff, United States of America, refers to and incorporates by reference as

 9   though fully set forth herein each and every foregoing paragraph of this Complaint.
10
            48.     Pursuant to the CERCLA, 42 U.S.C. §§ 9601 et seq., including, but not limited to
11
     42 U.S.C. § 9607, owners, operators, and other entities pertaining to vessels and facilities from
12
     which hazardous substances are released, or which pose the substantial threat of release, into the
13

14   environment and/or navigable waters of the United States, as defined at 42 U.S.C. § 9601(25) and

15   authorized by Section 104 of the CERCLA, 42 U.S.C. § 9604, are strictly liable for all costs
16
     specified in the Act.
17
            49.     Defendant ROBERT D. ROBINSON is liable to the United States by virtue of
18

19
     Section 107(a) of the CERCLA, 42 U.S.C. § 9607(a), for all response costs, remedial costs, and

20   other costs incurred and to be incurred by the United States in connection with the Removal and
21   Response Action pertaining to hazardous substances on and/or discharged from the
22
     CHALLENGER.
23
                              AND AS FOR A FIFTH CAUSE OF ACTION
24
                                   (CERCLA, 42 U.S.C. § 9613(g))
25
            50.     Plaintiff, United States of America, refers to and incorporates by reference as
26
     though fully set forth herein each and every foregoing paragraph of its complaint.
27

28          51.     Pursuant to Section 113(g)(2) of the CERCLA, 42 U.S.C. § 9613(g) and 28 U.S.C.


     VERIFIED COMPLAINT                           8                                       Case No.:


              Case 1:18-cv-00015-HRH Document 1 Filed 11/08/18 Page 8 of 13
 1   § 2201, the United States also seeks a declaratory judgment on liability for response costs that will
 2
     be binding on any subsequent action to recover further response costs.
 3
                               AS AND FOR A SIXTH CAUSE OF ACTION
 4
                                       28 U.S.C. § 3001, et seq.
 5
             52.      Plaintiff, United States of America, refers to and incorporates by reference as
 6
     though fully set forth herein each and every foregoing paragraph of this Complaint.
 7

 8           53.      Despite the liability, including strict liability, of defendant to the United States, all

 9   as alleged in this verified Complaint, on information and belief defendant ROBERT D.
10
     ROBINSON, in breach of law, including, but not limited to, in violation of the provisions of the
11
     Federal Debt Collection Procedures Act, 28 U.S.C. § 3001 et seq., has, inter alia, instead of
12
     discharging debts owed to the United States, transferred, sold, spun off, and assigned assets so as
13

14   to prejudice and cause irreparable harm to the United States.

15           54.      Despite the liability, including strict liability, of defendant to the United States, all
16
     as alleged in this verified Complaint, on information and belief defendant ROBERT D.
17
     ROBINSON, in breach of law, may hereafter transfer, sell, spin off, and assign, or attempt to
18

19
     transfer, sell, spin off, and assign his assets, including real property, so as to prejudice and cause

20   irreparable harm to the United States.
21           55.      All such prior and future actions as alleged in the foregoing paragraphs have caused
22
     damages, and will cause damages, to the United States in an amount to be established according
23
     to proof at trial.
24

25           56.      All such future actions as alleged in the foregoing paragraphs will continue to cause

26   irreparable harm to the United States. As a result of the foregoing, defendant ROBERT D.
27
     ROBINSON shall, pursuant to law and statute, be enjoined from further transferring, selling,
28
     spinning off, and assigning, or attempting to transfer, sell, spin off, and assign, their assets,

     VERIFIED COMPLAINT                              9                                        Case No.:


               Case 1:18-cv-00015-HRH Document 1 Filed 11/08/18 Page 9 of 13
 1   including real property, so as to prejudice and cause irreparable harm to the United States.
 2
                           AS AND FOR A SEVENTH CAUSE OF ACTION
 3                    (PRIORITY OF GOVERNMENT CLAIMS, 31 U.S.C. § 3713)
 4
             57.      Plaintiff, United States of America, refers to and incorporates by reference as
 5
     though fully set forth herein each and every foregoing paragraph of this Complaint.
 6
             58.      Despite the liability, including strict liability, of defendant to the United States, all
 7

 8   as alleged in this verified Complaint, on information and belief defendant ROBERT D.

 9   ROBINSON, in breach of law, has, instead of discharging debts owed to the United States,
10
     transferred, sold, spun off, and assigned assets so as to prejudice and cause irreparable harm to the
11
     United States.
12
             59.      Despite the liability, including strict liability, of defendant to the United States, all
13

14   as alleged in this verified Complaint, on information and belief defendant ROBERT D.

15   ROBINSON, in breach of law, including, but not limited to, may hereafter transfer, sell, spin off,
16
     and assign, or attempt to transfer, sell, spin off, and assign their assets, including proceeds of
17
     insurance, so as to prejudice and cause irreparable harm to the United States.
18

19
             60.      All such prior and future actions as alleged in the foregoing paragraphs have caused

20   damages, and will cause damages, to the United States in an amount to be established according
21   to proof at trial.
22
             61.      All such future actions as alleged in the foregoing paragraphs will continue to cause
23
     irreparable harm to the United States. Pursuant to law and statute, defendant ROBERT D.
24

25   ROBINSON and his officers, servants, employees, representatives, agents, fiduciaries, or other

26   individuals and entities acting on his behalf or with his authorization, are required to discharge
27
     their foregoing debt to the United States prior to discharging any other debt or payment.
28
             62.      To the extent that defendant ROBERT D. ROBINSON, and/or his officers,

     VERIFIED COMPLAINT                              10                                       Case No.:


               Case 1:18-cv-00015-HRH Document 1 Filed 11/08/18 Page 10 of 13
 1   servants, employees, representatives, agents, fiduciaries, or other individuals and entities acting on
 2
     his behalf or with his authorization, have discharged claims or debts to any other person or entity
 3
     other than the United States, or in the future discharge claims or debts to any person or entity other
 4

 5   than the United States in contravention of, inter alia, 31 U.S.C. § 3713, defendant ROBERT D.

 6   ROBINSON, and/or his officers, servants, employees, representatives, agents, fiduciaries, or other
 7
     individuals and entities acting on his behalf or with his authorization, are liable to the United States
 8
     for the amount of any such payments.
 9
             63.        With respect to any payments in contravention of 31 U.S.C. § 3713, and pursuant
10

11   to 31 U.S.C. § 3713(b), any and all officers, servants, employees, representatives, agents,

12   fiduciaries, or other individuals and entities making such payments are personally liable to the
13
     United States for the amount of any such payments.
14
             64.        The United States reserves the right to amend this Complaint to add additional
15
     claims, causes of action, and parties, including, but not limited to, in their individual capacity, any
16

17   and all officers, servants, employees, representatives, agents, fiduciaries, or other individuals and

18   entities who, in contravention of 31 U.S.C. § 3713(a) and (b), have already discharged, or in the
19
     future discharge claims or debts to any person or entity other than the United States.
20
             WHEREFORE, the United States of America prays as follows:
21

22
             1.         That United States of America be granted judgment against ROBERT D.
23
     ROBINSON, pursuant to the complaint of the United States herein;
24

25           2.         That the United States of America be granted declaratory judgment against

26   ROBERT D. ROBINSON, for removal costs or damages binding on any subsequent action or
27
     actions to recover further removal costs or damages, plus interest, costs, disbursements, and
28
     attorneys' fees;

     VERIFIED COMPLAINT                            11                                       Case No.:


              Case 1:18-cv-00015-HRH Document 1 Filed 11/08/18 Page 11 of 13
 1          3.      The United States expressly reserves the right to amend this complaint to add
 2
     parties and/or causes of action, as may be necessary;
 3
            4.      For such other relief as the Court deems just and proper in the premises.
 4

 5   Dated: November 8, 2018                      JOSEPH H. HUNT
                                                  Assistant Attorney General
 6                                                R. MICHAEL UNDERHILL
                                                  Attorney in Charge, West Coast Office
 7
                                                  Torts Branch, Civil Division
 8
                                                  s/ Vickey L. Quinn
 9                                                VICKEY L. QUINN
                                                  Trial Attorney, West Coast Office
10
                                                  Torts Branch, Civil Division
11                                                U.S. Department of Justice

12                                                Of Counsel
13
                                                  HELKEI HEMMINGER
14                                                National Pollution Funds Center
                                                  United States Coast Guard
15

16
                                                  Attorneys for Plaintiff
                                                  United States of America
17

18

19

20

21

22

23

24

25

26

27

28



     VERIFIED COMPLAINT                          12                                    Case No.:


             Case 1:18-cv-00015-HRH Document 1 Filed 11/08/18 Page 12 of 13
 1                                          VERIFICATION
 2
             Vickey L. Quinn says:
 3
             I am one of the attorneys for plaintiff, United States of America, herein, and make this
 4

 5   verification by authority for and on its behalf. I have read the foregoing Complaint, know the

 6   contents thereof, and from information officially furnished to me believe the same to be true.
 7
             I verify under penalty of perjury, in accordance with 28 U.S.C. § 1746, that the foregoing
 8
     is true and correct.
 9
     Dated: November 8, 2018                              s/Vickey L. Quinn
10
                                                          VICKEY L. QUINN
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     VERIFIED COMPLAINT                          13                                    Case No.:


              Case 1:18-cv-00015-HRH Document 1 Filed 11/08/18 Page 13 of 13
